PER Ctjeiam.
The sole assignment of error relates to the interrogation of a defense witness by the court. Defendant contends that it amounted to an “expression of ... opinion on the weight and credibility *94of the testimony” of the witness. G.S. 1-180. A careful consideration of the challenged questions and the responses thereto leads to the definite conclusion that questions asked by the court were merely of a clarifying nature. State v. Stevens, 244 N.C. 40, 44, 92 S.E. 2d 409. To be entitled to a new trial defendant must show prejudice. State v. Creech, 229 N.C. 662, 672, 51 S.E. 2d 348. No prejudicial error has been shown.
No error.
Higgins, J., not sitting.